    Case: 4:18-cr-01007-AGF Doc. #: 95 Filed: 07/23/21 Page: 1 of 3 PageID #: 267




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                 Plaintiff,                    )
                                               )
           vs.                                 )   Case No. 4:18CR01007 AGF (JMB)
                                               )
SHAUWN NETTLES,                                )
                                               )
                 Defendant.                    )

                                          ORDER

        This matter is before the Court on the Defendant’s pretrial motion. All pretrial

motions were referred to United States Magistrate Judge John M. Bodenhausen under 28

U.S.C. § 636(b). Defendant Shauwn Nettles filed a Motion to Suppress Evidence.

(Doc. No. 57). Defendant is charged by Indictment with one count of being a Felon in

Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1); one count of Possession

with Intent to Distribute Fentanyl, in violation of 21 U.S.C. § 841(a)(1); and one count of

Possession of a Firearm in Furtherance of one or more Drug-Trafficking Crimes, in

violation of 18 U.S.C. § 924(c), all arising from a traffic stop in the City of St. Louis on

October 26, 2018. (Doc. No. 1).

        In his motion to suppress, Defendant asserts that the search and seizure of items

from his car were in violation of his Fourth Amendment rights as he did not give the

Officer permission to search his car and there was no probable cause for searching the

car.



`
 Case: 4:18-cr-01007-AGF Doc. #: 95 Filed: 07/23/21 Page: 2 of 3 PageID #: 268




       Judge Bodenhausen held an evidentiary hearing on March 31, 2021, at which St.

Louis Metropolitan Police Department Officer Quincy Smith testified and was subject to

cross-examination. Officer Smith has been with the SLMPD for approximately eleven

(11) years, and was assigned to the “Mobile Reserve” at the time of the traffic stop.

Following the evidentiary hearing, the parties submitted post-hearing briefs, and Judge

Bodenhausen issued a Report and Recommendation (“R&R”), recommending that

Defendant’s motion to suppress be denied. (Doc. No. 87.) Defendant has not filed any

objections, and the time to do so has passed.

       The Court conducted a de novo review of the motion to suppress, including a

review of the transcript of the hearing and the exhibits introduced at the hearing. Based

on that review, the undersigned concludes that the Magistrate Judge made proper factual

findings and correctly concluded that the actions by Officer Smith did not improperly

exceed the scope of the traffic stop.

       Thus, after careful and independent consideration, the Court will adopt and sustain

the thorough reasoning of Magistrate Judge Bodenhausen set forth in support of his

recommended ruling.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of United

States Magistrate Judge [ECF No. 87] is SUSTAINED, ADOPTED, AND

INCORPORATED herein.




                                                2
 Case: 4:18-cr-01007-AGF Doc. #: 95 Filed: 07/23/21 Page: 3 of 3 PageID #: 269




       IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Evidence

[Doc. No. 57] is DENIED.



                                       AUDREY G. FLEISSIG
                                       UNITED STATES DISTRICT JUDGE


Dated this 23rd day of July, 2021.




                                      3
